DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 13-14, and species of metallocene complexes wherein M=Zr and R7 with R8 and R9 with R10 respectively form unsubstituted ring structures in the reply filed on November 8, 2021 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-7 and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 14 of copending Application No. 16/770,176 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the two sets of metallocene complex claims of both applications are partially overlapping with each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zenk et al. (US 5,451,649).
Zenk teaches various metallocene complexes of formula R”x(FlRn)(CpRm)MeQk in column 2:

    PNG
    media_image1.png
    191
    467
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    186
    459
    media_image2.png
    Greyscale

Zenk discloses bridge R” in column 3:

    PNG
    media_image3.png
    145
    466
    media_image3.png
    Greyscale

R” is further expressly disclosed as divalent methylene bridge -CR’2-:

    PNG
    media_image4.png
    79
    454
    media_image4.png
    Greyscale

One of the metallocene complexes is exemplified in column 5:

    PNG
    media_image5.png
    63
    463
    media_image5.png
    Greyscale

Zenk’s metallocene complex anticipates the instant claims wherein R1 to R4 are hydrogen, R5 and R6 are methyl, and R7 with R8 and R9 with R10 respectively form ring structures such as fused benzene rings.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zenk et al. (US 5,451,649).
2- with R’ being methyl and phenyl.  
 (i) When bridge R” is selected from the simplest cycloalkylene such as cyclobutylene and diphenylmethylene respectively, the metallocene complex analogous to 1-(3,4:5,6-dibenzofluorenyl)-1-cyclopentadienyl-1,1-dimethyl methane zirconium dichloride would be 1-(3,4:5,6-dibenzofluorenyl)-1-cyclopentadienyl-1,1-cyclobutane zirconium dichloride and 1-(3,4:5,6-dibenzofluorenyl)-1-cyclopentadienyl-1,1-diphenylmethane zirconium dichloride which meet the limitation of metallocene of at least <chemical formula 1-2> and <chemical formula 1-3> of the instant claims .
Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ Zenk’s teaching to provide various metallocene catalyst complexes in order to improve the activity, stereoselectivity and/or comonomer incorporation since such is within the scope of Zenk’s teaching in the absence of any showing criticality and unexpected results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/Primary Examiner, Art Unit 1763